Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 12 April 2021 has been entered. Claims 8-17 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 25 January 2021, except for the objections and rejections under 35 USC 112 repeated below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(q). Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed, and a reference character indicating a surface or cross section must be underlined. In the present drawings, many reference characters lack a lead line despite the reference characters not indicating a surface or cross section. An underlined reference character should be used only when indicating a surface or cross section. Correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As best as can be determined, claim 17 requires that the saw includes two actuators, including the first ‘actuator’ introduced in claim 8 and the second ‘actuator’ introduced in claim 17. However, the drawings – even in the embodiment of Fig. 17 having two blades – only illustrate a saw having a single actuator “154”. Therefore, the second “actuator” as required by claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. [The examiner is interpreting the embodiment of Fig. 17 of the present drawings as showing a ‘further blade guard assembly’, and is thus not objecting to the drawings for failing to show this feature as recited in claim 17].
claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 17 requires that the same arm that moves the first ‘saw blade’ also moves the further saw blade (see claim 17 at lines 18-19). The arm moving the further saw blade in the saw house as required by claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:
Claim 8 at line 2 ends with a comma. This line should end with a semi-colon for consistency with a remainder of the claim.
Claim 8 at lines 5-6 recites, “the at least one saw circular saw blade”. The first “saw” in this recitation should be deleted. Additionally, lines 4-5 recites, “the at least one saw blade”. After the initial introduction of the at least one circular saw blade, the claim should refer to the blade using consistent language, such as “the at least one saw blade”, as opposed to sometimes including “circular” in the name and sometimes not including “circular” in the name.
Claim 8 at line 11 recites, “the blade cover”. This recitation should read – the at least one blade cover –.
Claim 8 at line 18 recites, “the saw blade”. This recitation should read – the at least one saw blade –.
Claim 8 at line 21 recites, “the saw blade”. This recitation should read – the at least one saw blade –.
Claim 9 at line 4 recites, “covered position”. This recitation should read – covering position –.
Claim 12 recites, “the signal” at line 2. This recitation should read – the first signal –.
Claim 12 at line 3 recites, “position, and generate”. This recitation should read – position, and the control is enabled to generate –.
Claim 15 recites, “the signal” at line 2. This recitation should read – the first signal –.
Claim 17 introduces “a blade cover” and “an actuator”. Claim 8 already introduces “at least one blade cover” and “an actuator”. Claim 17 should therefore be amended to include different names for the newly introduced “blade cover” and “actuator”, such as – a further blade cover – and – a further actuator --, or such as – a second blade cover – and – a second actuator –.
Claim 17 introduces, “a face panel” and “an edge portion” at line 6. These features should be provided with names that distinguish the features from the ‘face panel’ and ‘edge portion’ already introduced in claim 8.
Claim 17 introduces “a covering position” and “an exposing position”. Claim 8 already introduces positions with these names, and therefore claim 17 should be amended to recite “a further covering position” and “a further exposing position” or otherwise distinguish the names of the positions from the positions already introduced in claim 8. Any later recitations to either of these positions should likewise be amended (see, e.g., “the covering position” in line 12).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 8 at lines 14-18 recites, “wherein with the at least one blade cover in the covering position and the at least one saw blade in the known position, the face panel is adjacent to the at least one saw blade and the edge portion is adjacent to at least a portion of a cutting edge of the at least one saw blade to prevent cutting with the saw blade”. To the extent that this recitation requires preventing all types of cutting, this recitation introduces new matter. First, the present specification is silent regarding the face panel and the edge portion being adjacent to the saw blade in order “to prevent cutting with the saw blade”. To the contrary, page 1 at line 20 to page 2 at line 3 implicitly acknowledge that some portion of the cutting edge of the blade may still be exposed even when the cover is in the covering position. Thus, cutting with the saw blade appears possible even with the cover in the covering position due to interaction of an object to be cut with some portion of the cutting edge that remains exposed. Further, turning to the present drawings, Fig. 4 (as one example) shows that a portion of the cutting edge of the blade is uncovered even when the blade is lowered and covered such that it appears possible to insert an object such as a pencil into the cut-out region “68” to be cut. Thus, because the saw as disclosed in the present application permits at least some types of cutting even when the blade cover is in the covering position and even when the saw blade is lowered into the saw house, the recitation of that the face panel being adjacent to the at least one saw blade and the edge portion being adjacent to at least a portion of a cutting edge “to prevent cutting with the saw blade” as recited in claim 8 introduces new matter. 
Claim 17 introduces new matter because claim 17 requires a saw that includes two actuators. As disclosed, each embodiment of the saw only includes a single actuator. While it is true that the present 
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “cutting operations” at line 6, and claim 8 again recites, “cutting operations” at line 8. The recitation at line 8 is indefinite because it is unclear whether double inclusion of “cutting operations” is intended. That is, must the “cutting operations” of line 8 be the same as those cutting operations already introduced at line 6, or is line 8 introducing a new grouping of “cutting operations”? The relationship between the “cutting operations” of line 8 and the “cutting operations” of line 6 is unclear.
Claim 8 at lines 14-18 recites, “wherein with the at least one blade cover in the covering position and the at least one saw blade in the known position, the face panel is adjacent to the at least one saw blade and the edge portion is adjacent to at least a portion of a cutting edge of the at least one saw blade to prevent cutting with the saw blade”. This recitation is indefinite because it is unclear what is required by the phrase “to prevent cutting with the saw blade”. For example, what types of cutting with the saw blade are prevented? All types of cutting, or merely some types of cutting? In a first interpretation of this limitation, lowering the saw blade into the saw house such that the saw blade is in and completely covering the saw blade inside the saw house are required “to prevent cutting with the saw blade”. The plain language of the claim seems to suggest the former interpretation, given that the claim describes both moving the saw blade into the known position and positioning the at least one blade cover in the covering position in order to prevent cutting. However, if this interpretation is intended, there is a new matter issue as discussed above because some portion of the saw blade remains exposed for cutting as disclosed in the present specification even when the blade is lowered into the known position and the blade cover is in the covering position.
Claim 17 at line 12 introduces “a known position”. This recitation is indefinite because claim 8 already introduces “a known position” at line 7. It is unclear whether the saw blade of claim 8 and the further saw blade of claim 17 must be movable to the same ‘known position’ as the use of the same name for the position suggests, or whether the further saw blade of claim 17 is movable to some new ‘known position’ as the term “a” in the name “a known position” at claim 17, line 12 suggests. If the former is intended, claim 17 should refer to “the known position”. If the latter is intended, the same name should not be used for some new “known position”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,522,658 B2 to Frolov in view of US Pat. No. 4,516,612 to Wiley.
Regarding claim 8, Frolov discloses a saw (see Figs. 1, 6, and 7) comprising: 
a saw house 2 and 13 with an interior (see Fig. 1 showing the saw house; see Figs. 6 and 7 showing the interior of the saw house; note also that rails 26 can be considered as parts of the saw house, although the rejection refers to saw house 2 and 13 for brevity), 
at least one circular saw blade 6 within the interior of the saw house 2 and 13 (see Fig. 7); 
an arm 28 within the interior of the saw house 2 and 13 (see Fig. 5A; note that the broadest reasonable interpretation of an ‘arm’ includes something like or corresponding to an arm: such as a slender part of a structure, machine, or an instrument projecting from a main part, axis, or fulcrum – the element 28 of Frolov is properly considered an arm because the element 28 corresponds to an arm due to projecting from a side of the main body of the motor 40), the arm 28 being operatively coupled to the at least one saw blade 6 (see Fig. 5A and col. 3, lines 52-59), the arm 24 being adapted and configured to move the at least one saw circular saw blade 6 in the saw house 2 and 13 during cutting operations (see col. 3, lines 52-59; note that ‘cutting operations’ include operations such as re-positioning a workpiece being cut, such that the broadest reasonable interpretation of ‘during cutting operations’ is not limited only to the blade 6 rotating while the blade 6 engages some workpiece), the arm 24 being adapted and configured to move the at least one saw blade 6 to a known position when the at least one saw blade 6 is not in use in cutting operations (the known position being shown in Fig. 7, where the blade 6 is below the upper surface of the table 2); 
a blade guard assembly 190 for the at least one saw blade 6 (see Figs. 5A and 6), the blade guard assembly 190 including at least one blade cover 192 and 194 and an actuator 196 (the broadest reasonable interpretation of an ‘actuator’ includes a mechanical device for moving or controlling something, and the spring 196 of Frolov moves the cover 192 and 194 per col. 5, lines 46-49, and is thus closer to the blade in the covering position than in the exposing position, such that relative to the exposing position, the face panel 192 and edge portion 194 are adjacent to the blade and cutting edge thereof, respectively, in Fig. 6; second, cutting is prevented of any material atop the table 2 because the blade 6 is lowered into the housing), wherein with the at least one blade cover 192 and 194 in the exposing position, the face panel 192 and the edge portion 194 of the at least one blade cover 192 and 194 are spaced from the at least one saw blade 6 (see Fig. 6) to allow the arm 28 to move the at least one saw blade 6 in the saw house 2 and 13 (movement of the arm 28 is allowed because the cover 192 and 194 does not prevent such movement) and to allow cutting with the saw blade 6 (cutting is allowed because the blade 6 is above the top of the table 2).
Regarding claim 9, Frolov discloses that the blade guard assembly 190 is mounted in the saw house 2 and 13 in a manner such that the at least one blade cover 192 and 194 depends from the saw 
Regarding claim 10, Frolov discloses that the blade guard assembly 190 includes a drive shoe 197 mounted to the at least one blade cover 192 and 194 (see Fig. 4) and a first mount 198 of the actuator 196 is mounted to the drive shoe 197 (rod 198 is ‘a first mount of the actuator’ because the actuator 196 is mounted to the rod 198, so the rod 198 is a ‘mount’ of the actuator 196).  
Frolov, however, fails to disclose that its saw house has an access opening to the interior as required by claim 8. 
Wiley, though, teaches a table saw (see Fig. 1) having a saw house 24 including an access opening (enclosed by door 26) to an interior of the saw house 24 (see Fig. 1 and col. 3, lines 47-50). Wiley teaches providing an access opening enclosed by a door is advantageous because the access opening provides access to the interior of the saw house for storage of tools, attachments, and similar hardware (see col. 3, lines 47-50).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the saw house of Frolov with an access opening to the interior of the saw house in view of the teachings of Wiley. This modification is advantageous in order to provide access to the interior of the saw house for storage of tools, attachments, and similar hardware.
Claims 14  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Wiley as applied to claim 8 above, and further in view of US Pat. No. 9,975,269 B2 to Koegel.
Frolov, as modified, fails to disclose that when the at least one blade cover is in the covering position, the face panel cooperates with a sensor of the saw enabling the sensor to generate a first signal indicating the at least one blade cover is in the covering position as recited in claim 14 and that when the at least one blade cover is in the exposing position, the face panel cooperates with a sensor of claim 16.
Koegel, though, teaches a sensor 150 for sensing the position of a blade cover 132 for a table saw (see Fig. 4A and col. 4, lines 50-54). Koegel teaches that when the blade cover 132 is in a covering position, a face panel of the blade cover 132 cooperates with the sensor 150 of the saw enabling the sensor 150 to generate a first signal indicating the blade cover 132 is in the covering position (see Fig. 4A and col. 4, lines 60-67 – the ‘covering position’ is disclosed as the ‘proper position’; see also col. 5, lines 39-41 describing the sensor 150 generating the first signal). Koegel further teaches that when the blade cover 132 is in an exposed position (the exposed position being a non-proper position), a face panel of the blade cover 132 cooperates with the sensor 150 of the saw enabling the sensor 150 to generate a signal indicating that the at least one blade cover is in the exposed position (see col. 4, lines 63-67 and col. 5, lines 39-41 describing the sensor generating a signal when the blade cover is in the exposed position; note also that the face panel ‘cooperates’ with the sensor 150 in this circumstance by reflecting light a manner that the sensor 150 determines the position of the blade cover 132; ‘cooperates’ does not require physical contact between the sensor and cover). Koegel discloses that providing a sensor is advantageous because the position of the blade cover can be determined, which the operation of the saw can be controlled in view of the position of the blade cover (see col. 5, lines 39-41). Thus, providing a sensor as taught by Koegel enhances safety by ensuring that the blade cover is properly positioned during operation.
Therefore, it would have been obvious to one of ordinary skill in the art to provide Frolov, as modified, with a sensor that cooperates with the face panel of the blade cover to indicate the position of the blade cover in view of the teachings of Koegel. This modification is advantageous because it allows a controller to take the position of the blade cover into consideration when determining whether .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Wile as applied to claim 8 above, and further in view of US Pat. No. 386,806 to Farwell.
Frolov, as modified, discloses in general discloses a table saw having a single blade with a single blade guard assembly. In regards to that single blade, Frolov, as modified, discloses that the blade guard assembly for its saw blade including a blade cover and an actuator, the actuator of the blade guard assembly being adapted and configured to move the blade cover, the blade cover having a face panel and an edge portion extending from the face panel of the blade cover of the blade guard assembly, the blade guard assembly being arranged in the saw house in a manner such that the blade guard assembly is movable with the actuator of the blade guard assembly between a covering position and an exposing position relative to the saw blade of the saw house, wherein with the blade cover of the blade guard assembly in the covering position and with the saw blade in the known position, the face panel of the blade cover of the blade guard assembly is adjacent to the saw blade and the edge portion of the blade cover of the blade guard assembly is adjacent to at least a portion of the cutting edge of the saw blade, and wherein with the blade cover of the blade guard assembly in the exposing position, the face panel and the edge portion of the blade cover of the blade guard assembly are spaced from the saw blade to allow the arm to move the saw blade in the saw house and to allow cutting with the saw blade (see the discussion of claim 8 above). Since Frolov, as modified, only discloses the single blade, though, Frolov, as modified, fails to disclose that the saw includes a further saw blade and a further blade guard assembly for the further saw blade, the further blade guard assembly includes a blade cover and an actuator, the actuator of the further blade guard assembly is adapted and configured to move the blade cover of the further blade guard assembly, the blade cover of the further blade guard assembly has a face panel and an edge portion extending from the face panel of the blade cover of the further blade guard assembly, claim 17.
Farwell teaches providing a saw with a further saw blade E (which is ‘further’ relative to a first saw blade C), where an arm 23 of the saw that moves a first saw blade C also moves the further saw blade E to allow cutting with the further saw blade E (see Fig. 3 and page 1, lines 86-94). Farwell teaches that providing an arm of a saw with multiple saw blades is advantageous because any of the blades may be used for cutting (see page 1, lines 89-94). This is advantageous because different styles of blades can be provided in a single saw, where a particular one of the blades can be selected depending on the material being cut (e.g., blades having different tooth configurations can be provided, where one blade is optimized for cutting wood and another is optimized for cutting metal). Additionally, in the event that one blade becomes dull or damaged, the machine can continue operating.
Therefore, it would have been obvious to one of ordinary skill in the art to provide Frolov, as modified, with an arm that carries a first blade and a second blade in view of the teachings of Farwell. This modification is advantageous because it enhances the versatility of the saw by allowing the saw to carry multiple different styles of blades, such that the arm can be rotated to position any one of the each of the blades, not merely the one blade explicitly acknowledged by Frolov. Providing each blade of Frolov, as modified, with a blade guard assembly thus enhances safety.
Claims Not Subject to Prior Art Rejection
Claims 11-13 and 15 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims in view of the issues under 35 USC 112 identified above.
Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not entirely persuasive. Initially, in regards to the rejection of claim 17 under 35 USC 112(b) related to a second recitation of “a known position”, the Applicant asserts at page 9 of the Remarks that the claim is definite and each saw blade has its own known position.
This argument is not persuasive. The specification as originally filed fails to disclose each blade having its own known position because the specification does not describe the ‘further saw blade’ in sufficient detail to determine what position(s) the further saw blade may or may not occupy. Thus, the specification cannot be relied upon when interpreting claim 17 to determine that claim 17 intends to introduce some new ‘known position’. Still further, the plain language of the claim raises an issue of indefiniteness because claim 17 recites a position of the further saw blade having the exact same name as a position of the initially introduced saw blade in claim 8 – i.e., claim 17 describes that the further saw blade is positioned in “a known position”. The use of the same name – “known position” – suggests that the same position is being described, although the use of “a” in the name “a known position” suggests 
Regarding the objection to the drawings related to various reference characters being underlined, the Applicant asserts at pages 9-10 of the Remarks that the underlined reference characters properly indicate surfaces.
The Applicant’s argument is not persuasive. 37 CFR 1.84(p)(3) states that, “When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.” Further 37CFR 1.84(q) states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.” Thus, a reference character should not be unlined unless necessary and unless indicating a surface or a cross-section. In the present case, the underlined reference characters are indicating structures, not surfaces. For example, consider the reference character “30” in Fig. 1 – this reference character is underlined and lacks a lead line. However, this reference character does not indicate a surface; instead, this reference character indicates a ‘control’ as described in the present specification. A control is not a surface, even though a control has a surface. Thus, the reference character “30” requires a lead line. An appropriate instance for the reference character “30” to be underlined would be, hypothetically, if the present specification recited, “A controller has a front surface 30.” In this hypothetical, the reference character 
Regarding the objections to the drawings for failing to show each feature recited in claim 17, the Applicant argues at page 10 of the Remarks that the specification describes the claimed subject matter, which the Applicant implies is sufficient to satisfy the drawing requirements.
This argument is not persuasive. As 37 CFR 1.83(a) makes clear, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” The drawings in the present case fail to show every feature recited in claim 17. For example, the drawings in the present case fail to show any saw having both a first blade guard assembly having a first actuator and a further blade guard assembly having a further actuator as required by claim 17. Thus, even if the written description mentions some “Further saw blade”, this is irrelevant as to whether or not the drawings show every feature specified in the claims. Therefore, the Applicant’s argument is not persuasive because it does not establish that the drawings show every feature recited in claim 17.
Turning to the rejection of claim 8 under 35 USC 102, Applicant’s arguments at pages 11-13 of the Remarks have been fully considered and are persuasive. In particular, the examiner is persuaded that Festool does not allow cutting when the cover is in the exposing position as required by claim 8 as amended on 12 April 2021. The remainder of the Applicant’s arguments against Festool are thus moot. The rejection has been withdrawn; however, upon further consideration, a new ground(s) of rejection is made as set forth above.
Turning to the rejections of claims 11, 14, and 16, the Applicant argues that Koegel teaches sensors that allows cutting with the saw blade when the blade guard is in the correct position and that do not allow cutting with the saw blade when the blade guard is not in the correct position. To the extent that these arguments are applicable to claims 14 and 16 as rejected above, these arguments are not persuasive because they rely on features not recited in claims 14 and 16. Claims 14 and 16 do not 
Finally, in regards to the rejection of claim 17 under 35 USC, the Applicant’s arguments at page 14 have been considered but are moot because the new ground of rejection does not rely on Farwell for any teaching challenged in the Applicant’s arguments (e.g., Farwell is not relied upon for teaching a saw house with an interior).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724